Title: To George Washington from Alexander Hamilton, 8 May 1793
From: Hamilton, Alexander
To: Washington, George



[Philadelphia] 8th May 1793.

The Secretary of the Treasury has the honor to submit to the consideration of the President of the U. States a communication from the Commissioner of the Revenue of the 6th instant—respecting a contract provisionally entered into with Moses M. Hayes for a further supply of Oil for the Light Houses. It is respectfully conceived that the arrangement is in every view eligible.

A: Hamilton

